MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-14-00547-CR

                        ROLAND A. ALVARADO, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the County Court at Law No. 12 of Bexar County. (Tr. Ct. No. 354155).


TO THE COUNTY COURT AT LAW NO. 12 OF BEXAR COUNTY,
GREETINGS:

      Before this Court, on the 2nd day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on April 15, 2014. The Supreme Court of
             Texas transferred the appeal from the Court of Appeals for
             the Fourth District of Texas to this Court. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered June 2, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 14, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT